UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


                                   )
DELMART E.J.M. VREELAND, II,       )
                                   )
          Plaintiff,               )
                                   )
     v.                            )            Civil Action No. 20-cv-2285 (TSC)
                                   )
PEOPLE'S REPUBLIC OF CHINA et al., )
                                   )
          Defendants.              )
                                   )
                                   )


                             MEMORANDUM OPINION

      Plaintiff, a Colorado state prisoner appearing pro se, paid the full civil case

filing fee but has now moved to proceed in forma pauperis. For the following reasons,

Plaintiff’s motion will be DENIED, and this case will be transferred to the District of

Colorado.

                                  I. BACKGROUND

      Plaintiff has sued the People’s Republic of China, President Xi Jiping, and the

Wuhan Institute of Virology in Wuhan, China (the “Foreign Defendants”); the United

States, former President Donald J. Trump, the U.S. District Court for the District of

Colorado, U.S. District Judge Philip A. Brimmer, and U.S. Magistrate Judge S. Kato

Crews (the “Federal Defendants”); and Colorado Attorney General Philip J. Weist, two

Colorado assistant Attorneys General, the Director of the Colorado Department of

Corrections, and Warden William Little (the “Colorado Defendants”). Am. Comp. at 1,

ECF No. 6. In addition, Plaintiff has listed as a defendant the “Prison Litigation


                                            1
Reform Act (“PLRA”), 42 U.S.C. § 1997a(e)(a),” Compl. Caption, claiming that it

“violates the establishment clause, due process, [and] equal treatment of law” and “is

used by state actors as a shield to protect [them] from liability for [illegal]

wrongdoing,” Am. Compl. at 6. 1 He seeks “monetary relief, injunctive relief, and Court

ordered basic processes by which all State and Federal prisons and institutions must

comply with as it relates to the COVID-19 pandemic, testing, detection, and treatment if

required.” Id. at 9.

                                II. LEGAL STANDARDS

       The court must dismiss a case “at any time” if it determines that it does not have

subject matter jurisdiction. Fed. R. Civ. P. 12(h)(3). “Federal courts are courts of

limited jurisdiction. They possess only that power authorized by Constitution and

statute,” and it is “presumed that a cause lies outside this limited jurisdiction.”

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations

omitted). Consequently, a party seeking relief in the district court must at least plead

facts that bring the suit within the court’s jurisdiction. See Fed. R. Civ. P. 8(a).

       In addition, a district court must screen and immediately dismiss a prisoner’s

complaint against a governmental entity, official or employee if it finds that it is

frivolous, malicious, or fails to state a claim upon which relief can be granted. 28

U.S.C. § 1915A. Dismissal is required “[n]otwithstanding any filing fee . . . that may

have been paid.” Id., § 1915(e)(2).




1
   Because a party cannot sue a federal law, see Fed. R. Civ. P. 17(b), the PLRA will be removed
as a party-defendant.
                                               2
       The Federal Rules of Civil Procedure require that a complaint contain “a short

and plain statement of the claim” and “the grounds for the court’s jurisdiction” so that a

defendant has fair notice of the claim and the grounds upon which it rests. Fed. R. Civ.

P. 8(a); Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (citing cases). A

plaintiff’s factual allegations need not establish all elements of a prima facie case, see

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511-14 (2002); Bryant v. Pepco, 730 F.

Supp. 2d 25, 28-29 (D.D.C. 2010), but they “must be enough to raise a right to relief

above the speculative level, on the assumption that all the allegations in the complaint

are true (even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56

(2007) (citations omitted). The presumption of truth accorded factual allegations at the

pleading stage does not apply to a plaintiff’s legal conclusions, including those

“couched” as factual allegations. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Twombly, 550 U.S. at 555).

                                     III. ANALYSIS

       A. The Foreign Defendants

       The Foreign Sovereign Immunities Act (FSIA) “holds foreign states and their

instrumentalities immune from the jurisdiction of federal and state courts,” save

exceptions set out in the Act. Opati v. Republic of Sudan, 140 S. Ct. 1601, 1605

(2020); see Roeder v. Islamic Republic of Iran, 646 F.3d 56, 58 (D.C. Cir. 2011) (“The

FSIA provides generally that a foreign state is immune from the jurisdiction of the

United States courts unless one of the exceptions listed in 28 U.S.C. § 1605(a) applies”)

(internal quotation marks and citation omitted)). Plaintiff’s generalized allegations




                                             3
attributing the origins of COVID-19 to actions that took place in China, see Am.

Compl. at 6, 10-11, do not establish jurisdiction under the FSIA’s listed exceptions.

       B. The Federal Defendants

       Plaintiff’s claims against the United States, including those against former

President Trump and the federal judicial officers, fare no better. Under the doctrine of

sovereign immunity, the United States may be sued only upon consent, which must be

clear and unequivocal. United States v. Mitchell, 445 U.S. 535, 538 (1980) (citation

omitted). Plaintiff has invoked no consenting authority. See, e.g., FDIC v. Meyer, 510

U.S. 471, 477-78 (1994) (identifying the Federal Tort Claims Act as a waiver of the

United States’ immunity save constitutional torts). Furthermore, his claims against the

judicial officers are based on decisions rendered within the scope of their judicial

duties, see Am. Compl. at 8-9, which district courts are not empowered to review. See

Prentice v. U.S. Dist. Ct. for E. Dist. of Michigan, S. Div., 307 Fed. App’x 460 (D.C.

Cir. 2008) (per curiam) (“one district court has no jurisdiction to review the decision of

another district court”) (citation omitted); 28 U.S.C. § 1291 (conferring “jurisdiction of

appeals from all final decisions of the district courts of the United States” to the federal

courts of appeals). Therefore, the claims against both the Federal Defendants and the

Foreign Defendants will be dismissed for want of jurisdiction.

       C. The Colorado Defendants

       The remainder of the Amended Complaint alleges a litany of constitutional

violations by the Colorado Defendants, whom Plaintiff has yet to serve with process. 2




2
    Because Plaintiff is not proceeding in forma pauperis, he is responsible for “having
the summons and complaint served within the time allowed by Rule 4(m)” upon each
                                             4
See generally Stmt. of Facts at 7-21. Because the conduct underlying those claims

occurred at the Colorado correctional facility where Plaintiff is incarcerated, venue in

this district is improper. See 28 U.S.C. § 1391(b) (designating the proper venue as a

judicial district in the State where “a substantial part of the events or omissions giving

rise to the claim occurred”). And when “venue [is laid] in the wrong [judicial] district,”

a district court “shall dismiss, or if it be in the interest of justice, transfer such case” to

a district “in which it could have been brought.” 28 U.S.C. § 1406(a). Transfers are

favored to “preserv[e] a petitioner’s ability to obtain review,” Nat’l Wildlife Fed’n v.

Browner, 237 F.3d 670, 674 (D.C. Cir. 2001) (citation omitted), especially in pro se

actions. See James v. Verizon Servs. Corp., 639 F. Supp. 2d 9, 15 (D.D.C. 2009) (citing

cases). Accordingly, the court will transfer the case to the federal district court in

Colorado. A corresponding order will issue separately.



Date: April 8, 2021

                                            Tanya S. Chutkan
                                            TANYA S. CHUTKAN
                                            United States District Judge




defendant. Fed. R. Civ. P. 4(c)(1). Whether to extend the time for service, Mots., ECF
Nos. 9, 13, is a decision left for the receiving court.
                                               5